—In an action to recover damages for breach of contract, the defendants appeal from (1) an order of the Supreme Court, Westchester County (Donovan, J.), dated February 26, 2002, which denied their motion to vacate their default in answering the complaint, and (2) a judgment of the same court (DiBlasi, J.), dated November 4, 2002, which, upon a decision of the same court entered May 22, 2002, after an inquest, is in favor of the plaintiff and against them in the sum of $601,253.
Ordered that on the Court’s own motion, the notice of appeal from the decision is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the order and the judgment are affirmed, with one bill of costs.
The Supreme Court providently exercised its discretion in *677denying the defendants’ motion to vacate their default in answering the complaint based upon their failure to demonstrate a reasonable excuse for their failure to timely answer and a meritorious defense to the action (see Trotman v Aya Cab Corp., 300 AD2d 573 [2002]; Matter of Gambardella v Ortov Light., 278 AD2d 494 [2000]; Parker v City of New York, 272 AD2d 310 [2000]; Gleissner v Singh, 264 AD2d 811 [1999]; Kyriacopoulos v Mendon Leasing Corp., 216 AD2d 532 [1995]; De Vito v Marine Midland Bank, 100 AD2d 530 [1984]). Feuerstein, J.P., Friedmann, Schmidt and Mastro, JJ., concur.